—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated December 9, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff Rebecca R. Anselmo did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants met their initial burden of establishing that the plaintiff Rebecca R. Anselmo did not suffer serious injury within the meaning of Insurance Law § 5102 (d), and it was thus incumbent upon the plaintiffs to come forward with admissible evidence to create an issue of fact (see, Gaddy v Eyler, 79 *304NY2d 955, 956-957). The plaintiffs failed to do so (see, Barrett v Howland, 202 AD2d 383; Marshall v Albano, 182 AD2d 614; Beckett v Conte, 176 AD2d 774). The chiropractor’s report submitted by the plaintiffs contained conclusory statements and was insufficient to demonstrate the existence of issues of fact (see, Gaddy v Eyler, supra; Licari v Elliott, 57 NY2d 230). Accordingly, the court correctly granted the defendant’s motion for summary judgment dismissing the complaint (see, Medina v Zalmen Reis & Assocs., 239 AD2d 394; Panisse v Jrs. Truck Rental, 239 AD2d 397; Stallone v County of Suffolk, 209 AD2d 403). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.